DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application, which has an actual filing date on or after March 16, 2013, is considered a transition application because the application claims benefit of at least one prior-filed application with an actual filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the applications to which the instant application claims benefit under 35 U.S.C. 120 or 119(e) by the examiner reveals that at least one claim presented or that has ever been presented in the instant application is drawn to an invention having an effective filing date on or after March 16, 2013.
More specifically, as discussed previously, the full scope of original claim 1 of the instant application does not find support in any of the prior-filed applications. This original claim required hybridization with a padlock probe, obtaining a circularized hybridized padlock probe by ligation, removing non-circularized probes by exonucleolysis, and amplifying the circularized probes. The term “padlock probe” in original claim 1 is a generic term since it encompasses at least the following different types of probes: (i) a probe in which the 5’ and 3’ ends hybridize to the target nucleic acid such that they are immediately adjacent to one another and can be ligated without a gap-filling step; and (ii) a probe in which the 5’ and 3’ ends hybridize to the target nucleic acid such that a gap of one or several nucleotides exists between the ends of the hybridized probe. This gap must be filled prior to ligation by polymerase extension or ligation of a gap oligonucleotide. See, e.g., Mahtani (US 6,221,603 B1; cited previously) at Figures 1-2 and column  4, lines 13-39. See also Andras et al. (Molecular Biotechnology 2001; 19: 29-44; cited previously) at Figures 9-10 and section 3.2 on pages 35-36. See also Landegren et al. (US 6,235,472 B1; cited previously) at column 2, line 35 – column 3, line 10; column 4, lines 43-60; and column 5, lines 11-28.
Since the specification of the instant application does not define the term “padlock probe,” that term is generic to the aforementioned two types of padlock probes. In other words, original claim 1 in the instant application encompasses methods in which the padlock probe requires gap-filling prior to ligation as well as methods that do not include a pre-ligation gap-filling step.
The disclosure of the prior-filed applications fails to support the full scope of original claim 1 for the following reasons. First, there is no generic disclosure in any of the prior-filed applications that concerns the use of padlock probes. Instead, the prior-filed applications only describe a particular type of padlock probe: molecular inversion probes (MIPs). As can be seen in the specification of prior-filed Application Serial No. 11/603,406, which contains the most detailed description of padlock probes in the prior-filed applications, only a particular species of padlock probes, molecular inversion probes (MIPs), is described (see, e.g., page 7, lines 8-31; page 33, lines 15-22; and page 74, lines 1-2). This disclosure of a single species is insufficient to support a claim that is generic to any type of padlock probe. See also MPEP 2163.05 I.B, which notes that a disclosure that describes only a single species within a genus may not support a claim to that genus. 
As well, the disclosure of the prior-filed applications fails to provide support for the subject matter of dependent original claims 3-5. 
Accordingly, the instant application has contained at least one original claim with an effective filing date after March 16, 2013, and the instant application is subject to the provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejections set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 14, 2022 has been entered.
 	Claims 1, 2, 6-12, and 16-20 are pending. Claims 1, 2, and 6-10 are under examination. Claims 11, 12, and 16-20 remain withdrawn from consideration as being drawn to a non-elected invention. 
	The following objections and rejections have been withdrawn as being obviated by the amendments to the claims, specification, and drawings: (1) the objection to the specification concerning proper identification of trademarks/trade names; (2) the objection to the specification concerning support for the term “padlock probes;” (3) the objection to the drawings; and (4) the rejections of claims 1, 2, and 6-10 under 35 U.S.C. 103 as being unpatentable over Dhallan in view of Lizardi.1

Information Disclosure Statement
3.	Applicant’s submission of an Information Disclosure Statement (IDS) on April 15, 2022 is acknowledged. Several non-patent literature references have been lined through because the copy required by 37 CFR 1.98(a)(2) has not been provided. All of the other cited references were considered.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Response to Amendment 
4.	The declaration of Dr. Matthew Hill, filed on March 16, 2022 under 37 CFR 1.131, and entered with the RCE submission of April 14, 2022, has been fully considered. 
Initially, it is noted that the issue discussed in the declaration—that the claims should be afforded the earlier filing date of prior-filed Application Serial No. 11/603,406 because the term “molecular inversion probes” (MIPs) refers to “padlock probes” in general (see points 5-10)—is largely moot since the new matter introduced in amended claim 1 causes the claims to have the instant application’s filing date (February 2, 2018) as their effective filing date.
	It is also noted that the declaration is filed under 37 CFR 1.131, but since it is not used to disqualify a prior art reference used in a rejection by establishing an earlier filing date by the Applicant, it is treated as a declaration under 37 CFR 1.132. Applicant’s remarks support this since they also refer to the declaration as a 1.132 declaration (Remarks, page 8).
	To the extent that the evidence in the declaration is relevant to the new matter rejection, it is discussed below. 
	In points 1-4, Dr. Hill provides biographical information, summarizes the issue in the Final Rejection of 11/16/21 concerning the effective filing date of the claimed invention, and states that the Office action of 11/16/21 as well as the disclosures of the instant application and prior-filed Application Serial No. 11/603,406 have been reviewed. 
	In points 5-10, Dr. Hill discusses Hardenbol et al. (Nature Biotechnology 2003; 21: 673-678), which was cited in the 11/16/21 Office action as evidence to support the argument that only one type of circularizing probe, MIPs, is supported in the prior-filed ‘406 application. More specifically, Dr. Hill alleges that Hardenbol reference in fact indicates that “the term ‘molecular inversion probes’ as used in Hardenbol refers to padlock probes in general by highlighting that the padlock probes invert upon hybridization to target sequences” (point 5). Dr. Hill supports this allegation by pointing to Figure 2 of Hardenbol and also notes that Hardenbol does not define “molecular inversion probes” in a way that would indicate that they require particular features (e.g., a gap between the target-hybridizing portions, primer sites, or a cleavage site) other than the two end-terminal target-hybridizing portions (points 6-10).
	The discussion in points 5-10 of the declaration has been fully considered, but it is not persuasive. 
First, Hardenbol does not define the term “molecular inversion probe” and set forth all of its required features, but this is not surprising since the reference is non-patent literature rather than a patent document. What the reference does do is discuss the features that distinguish the disclosed molecular inversion probes from earlier-disclosed probes. For example, Hardenbol states at col. 2 on page 675 that the disclosed MIPs have the novel feature of becoming inverted during the assay. Thus, it is clear that Hardenbol does not consider MIPs to refer to padlock probes in general. 
	As noted in the declaration, Hardenbol uses the word “padlock” in several portions of the reference. It is clear, though, that when these instances are examined in context, that the reference is either discussing the prior art (see, e.g., page 675, col. 1) or referring to the structure disclosed in Figure 2 and described there as an MIP (page 674). Thus, Hardenbol’s teachings do not support the conclusion that MIPs refer to padlock probes in general. Instead, the teachings throughout Hardenbol clearly indicate that the disclosed MIPs are a particular subset of padlock probes with the ability to undergo inversion during an assay.
This conclusion is also supported by the art, which also does not describe molecular inversion probes in this way. Instead, the art describes molecular inversion probes as a particular type of padlock probe. See, e.g., Nilsson et al. (Trends in Biotechnology 2006; 24: 83-88) at page 84, for example, and also Wang et al. (Cancer Genetics 2012; 205: 341-355) at, Figure 1, for example. 
Second, the discussion in the declaration concerning Figure 2 of Hardenbol was not persuasive. Mere hybridization and circularization of the probe of Hardenbol does not, in fact, lead to inversion of the probe. Instead, as can be seen in the bottom part of Figure 2A of Hardenbol and the discussion in the figure legend, cleavage of the ligated molecular inversion probe results in inversion of the probe. This is also supported by Nilsson at page 84 and Wang in Figure 1. Therefore, it is clear that the term “molecular inversion probe” is different from “padlock probe,” with “molecular inversion probe” being a particular type of padlock probe.
	Third, the discussion in the declaration regarding other features allegedly unnecessary for MIPs was also unpersuasive. As noted above, the Hardenbol reference is drafted as is typical for a non-patent literature reference and is not drafted as a patent document. Therefore, it does not define the term “MIP” or indicate that particular features are required. What the reference does do, though, is indicate that cleavage leads to inversion and identify the location of the cleavage site relative to the primer-binding sites and target-binding portions of the probe (Fig. 2). Therefore, the ordinary artisan would have considered the arrangement of these elements shown in Fig. 2 as necessary for a probe to be considered a MIP. 
Finally, as to gap-filling, Hardenbol discloses a method that includes gap-filling (see, e.g., Fig. 2) and teaches that its use is advantageous (page 676). The reference does not teach that this step can be omitted. And, even if it did, the fact remains that the disclosure in the instant application and prior-filed ‘406 application only describes the use of MIPs in combination with a gap-filling step (page 7 of the ‘406 application and page 11 of the instant application). 
	In view of the foregoing, the evidence in the declaration is not sufficient for the effective filing date of the instant applications to be that of the prior-filed ‘406 application, nor is it effective to preclude the new matter rejection set forth below. 

Response to Arguments
5.	Applicant's arguments filed on April 14, 2022 have been fully considered.
	Priority 
	Applicant’s arguments on pages 7-10 of the Remarks, which allege that the claims under examination are entitled to at least the filing date of Application Serial No. 11/603,406 (November 22, 2006), have been considered to the extent that they are still pertinent in light of the fact that all of the claims currently under examination have been amended such that they contain new matter. In particular, Applicant’s arguments on pages 7-9 of the Remarks, which incorporate the discussion in the Hill declaration, were unpersuasive for the reasons set forth above in the “Response to Amendment” section. Also, Applicant’s arguments pages 9-10 of the Remarks, which discuss the Herschler and Smythe cases, remain unpersuasive for the reasons set forth in the Final Rejection mailed on 11/16/21. 
	The effective filing date of the claims under examination is February 2, 2018.
	Objections to the Specification 
As noted above, the previously made objections to the specification have been withdrawn. Accordingly, Applicant’s arguments on page 10 of the Remarks concerning the objections are moot.
	Objection to the Drawings
	Applicant argues that the objection should be withdrawn in view of the replacement drawings filed with the response (Remarks, page 7).
	This argument was persuasive. The objection has been withdrawn. 
Rejection of claims 1 and 6-10 under 35 U.S.C. 103 as being unpatentable over in view of Lizardi 
The rejection has been withdrawn because neither Dhallan nor Lizardi teaches or suggests the requirement for molecular inversion probes that are amplified in their circularized form as required by amended independent claim 1.
Applicant’s arguments on pages 11-12 of the Remarks have been considered, but they are moot since the rejection has been withdrawn. 
Rejection of claim 2 under 35 U.S.C. citing Dhallan and Lizardi as the primary combination of references 
Applicant argues that the rejection should be withdrawn because the additional secondary reference cited in the rejection (Rogaeva) does not remedy the deficiencies in the primary combination of references (Remarks, page 12).
This argument was persuasive. The rejection has been withdrawn.   

Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
In this case, none of the prior-filed applications provides adequate support under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the claim 1, from which claims 2 and 6-10 depend. 
Claim 1 as amended requires hybridization with a molecular inversion probe, circularizing the probe by ligation (i.e., without requiring a gap-filling step), removing non-circularized probes by exonucleolysis, and amplifying the circularized probes. As discussed below in the new matter rejection, circularizing a molecular inversion probe without a gap-filling step and amplifying a circularized molecular inversion probe (i.e., an uncleaved molecular inversion probe) does not find support in the instant application. The prior-filed applications also do not provide support for the subject matter of claim 1 either because they fail to discuss molecular inversion probes at all (see, e.g., prior-filed Application Serial Nos. 11/496,982 and 11/634,550) or are deficient for the reasons discussed below in the new matter rejection. In view of the new matter issue, all of the claims under examination have an effective filing date of February 2, 2018.

Specification
7.	The substitute specification filed on March 16, 2022 and entered with the RCE submission of April 14, 2022 has been entered.
The substitute specification is objected to because the continuity information in the first paragraph should be updated to indicate that prior-filed Application Serial Nos. 13/949,212 and 15/446,778 have issued as US 10,083,273 and US 10,260,096, respectively.	
	Drawings
8.	The replacement drawings filed on March 16, 2022 and entered with the RCE submission of April 14, 2022 are acceptable. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to require use of “a plurality of probes comprising one or more molecular inversion probes and obtaining one or more circularized probes by ligation…..[and] amplifying the circularized probes.” 
Applicant states on page 7 of the Remarks that support is found in para. 27 of the published version of the instant application and also on page 7 of prior-filed Application Serial No. 11/603,406, which is one of the prior-filed applications to which the instant application claims priority.
The original disclosure, including the cited portion, has been reviewed. The cited portion of the ‘406 application, which is the same as the cited portion of the instant application, has also been reviewed. Support does not exist, though, for the following aspects of amended claim 1: (1) circularizing a molecular inversion probe without a gap-filling step, and (2) amplifying a circularized molecular inversion probe. The original disclosure only describes the use of MIPs in the context of a method that includes a probe hybridization, a gap-filling step, ligation to form a circularized probe, cleavage of the probe, and amplification of the cleaved (i.e., non-circularized) product (see, e.g., para. 27, page 11 of the originally filed specification of the instant application). Accordingly, amended claim 1 contains new matter. Claims 2 and 6-10 also contain new matter since they depend from claim 1 and do not correct its new matter issue. 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because its requirements are unclear in view of the recitations in dependent claim 6. 
Claim 1 is directed to a method for “measuring the amounts of fetal chromosome segments on one or more chromosomes of interest and one or more reference chromosomes.” The body of the claim requires (i) obtaining maternal and fetal chromosome segments from a maternal blood sample that comprises chromosome segments from the chromosome(s) of interest and the reference segment(s); (ii) hybridizing the fetal and maternal chromosome segments with a plurality of probes that includes at least one molecular inversion probe (MIP) and circularizing the MIP(s) by ligation; (iii) using exonucleolysis to remove non-circularized MIPs; (iv) amplifying the circularized probes; and (v) measuring the amounts of chromosome segments. 
Steps (ii), (iv), and (v) in claim 1 apparently require amplification and subsequent measurement of fetal and maternal chromosome segments. Dependent claims 7 and 8 support this interpretation. 
Claim 6, though, casts doubt on this interpretation of claim 1. Claim 6 states that “the measuring comprises measuring the amounts of chromosome segments from the one or more chromosomes of interest and the amounts of chromosome segments from the one or more reference chromosomes.” For claim 6 to be further limiting, claim 1 cannot already require measuring the amounts of chromosome segments from the chromosome(s) of interest and the reference chromosome(s), but it apparently does in view of the following: (1) step (ii) requires circularizing probes that have hybridized to fetal and maternal chromosome segments, (2) the preamble sets the objective of the method as measuring the amounts of fetal chromosome segments on a chromosome(s) of interest and a reference chromosome(s) of interest, and (3) the amplification and measuring steps in claim 1 refer to the probes circularized after hybridization to maternal and fetal chromosome segments. Put another way, for the method of claim 1 to achieve its stated function of measuring amounts of fetal chromosome segments on a chromosome(s) of interest and a reference chromosome(s), the method must measure at least fetal chromosome segments from said chromosome(s) of interest and said reference chromosome(s). The presence of claim 6 casts doubt on this interpretation of claim 1, though, by stating that the method requires measuring amounts of chromosome segments from a chromosome(s) of interest and a reference chromosome(s). Accordingly, in view of the presence of claim 6, the requirements of claim 1 are no longer clear, and it is indefinite. 
Claims 2 and 6-10 are also indefinite since they depend from claim 1 and do not resolve its indefiniteness issues.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 depends from claim 1 and recites “wherein the measuring comprises measuring the amounts of chromosome segments from the one or more chromosomes of interest and the amounts of chromosome segments from the one or more reference chromosomes.” As discussed above, claim 1 apparently requires measuring chromosome segments from the chromosome(s) of interest and the reference chromosome(s). As a result, claim 6 is not further limiting because it does not require anything in addition to claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
12.	No claims are currently allowable.
	The claims have not been rejected with prior art because references teaching or suggesting amplification of a circularized molecular inversion probe were not found. The closest prior art is that of Hardenbol et al. (Nature Biotechnology 2003; 21: 673-678; cited previously), which teaches amplifying a cleaved molecular inversion probe rather than a circularized molecular inversion probe (see, e.g., Fig. 2 on p. 675).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571) 272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 More specifically, the objection to the specification concerning support for “padlock probes” is moot since the claims no longer use this term. As well, the rejections made previously under 35 U.S.C. 103 have been withdrawn because the neither reference teaches or suggests use of a molecular inversion probe as required by amended independent claim 1, from which claims 2 and 6-10 depend.